Citation Nr: 0727893	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-13 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran served on active duty for over 20 years, with 
service ending in October 1973.  He died in April 2004. The 
appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
April 2004 at the age of 70.  The immediate cause of death 
was cardiac arrest due to acute heart failure and peripheral 
vascular disease; other significant conditions contributing 
to death were hypercholesterolemia and hypertension.  

2.  There is no competent medical evidence that links the 
veteran's heart and vascular disease to service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are as follows:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided VCAA notice by letter, dated in September 
2004.  As for content of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and the provision for an effective 
date).  

To the extent that the VCAA notice did not inform the 
appellant of the compensation level assignable or of the 
provision for the effective date, because the claim is 
denied, no compensation level or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.

As VCAA notice came prior to the adjudication, the timing of 
the notice did comply with the requirement that the notice 
must precede the adjudication. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance is required to comply with the duty to 
assist.  Further, solicitation of a medical opinion is not 
necessary because the record lacks any competent evidence 
that the veteran's death may be associated with a disease or 
injury incurred in service.  38 C.F.R. § 3.159(c)(4)(C).   

Factual Background

The veteran died in April 2004.  The death certificate shows 
the immediate cause of death was cardiac arrest due to acute 
heart failure and peripheral vascular disease.  Other 
significant conditions contributing to death were 
hypercholesterolemia and hypertension.  

Service medical records showed that in the 1950s to the 1960s 
the veteran had blood pressure readings ranging from 118/68 
to 138/80.  In July 1973 he had a reading of 120/86.  A June 
1970 cardiac series radiographic report noted the cardiac 
silhouette suggested some "left ventricular proponderance"; 
however, this was within acceptable limits.  A February 1979 
VA medical record indicated that upon discharge from service, 
the veteran was noted to have slightly elevated blood 
pressure.  After lying down for 30 minute it was found to be 
within normal range.  In 1979 the veteran had readings 
including 200/108, 202/104 and 166/96.  At the time of the 
veteran's February 1979 evaluation no heart murmurs were 
heard.  An October 1981 VA record provided a diagnosis of 
questionable hypertension.  An August 1986 record indicated 
congenital heart murmur and hypertension.  A July 2002 letter 
from a private doctor reported a history of 
hypercholesterolemia.  A January 2004 private medical record 
reported a history of hypertension since 1997 and included a 
diagnosis of aortic stenosis.  The veteran's April 2004 
private terminal records showed discharge diagnoses to be the 
following: critical aortic stenosis, status post aortic valve 
replacement, biventricular heart failure, status post 
cardiopulmonary bypass and aortic valve replacement, post 
cardiopulmonary bypass profound vasodilatory shock and multi-
system organ failure.  Internet articles were received from 
the appellant regarding heart disorders, including 
progressive heart disease.  

Cause of Death Legal Principles

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  A 
service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause, but it contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic heart 
disease and hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309



Analysis

The appellant contends that the veteran's death causing heart 
disease is due to service.  She specifically argues that the 
"left ventricular proponderance" was untreated during 
service and ultimately contributed to his death.  Although 
the Board sympathizes with the appellant's situation, she as 
a lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, the June 1970 in-service radiographic report 
noted the "left ventricular proponderance," was within 
acceptable limits.  The first post-service medical evidence 
revealing treatment for a heart disorder is dated in the 
1980s.  Similarly, although it has been indicated that the 
veteran potentially had elevated blood pressure readings in 
service, which normalized after the veteran rested, it was 
many years after service that he had an actual diagnosis of 
hypertension.  Moreover, there is no competent medical 
evidence of record relating any of the death 
causing/contributing heart and vascular disease, hypertension 
and hypercholesterolemia to service.  The evidence of record 
reveals treatment for these disorders several years after 
service.  

Also as the veteran did not have an adjudicated service-
connected disability, there is no factual basis to relate the 
fatal disorders to a service-connected disability and there 
is no factual basis that a service-connected disability 
caused or contributed to the cause of the veteran's death.

In summary, the fatal disorders were first documented many 
years after service and are unrelated to an injury or disease 
or event of service origin.  As for the appellant's 
statements, where as here, the determinative issue involves a 
medical diagnosis or medical opinion, competent medical 
evidence is required to support the claim.  For these 
reasons, there is a preponderance of the evidence against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. 5107(b).


ORDER

Entitlement to service connection for the cause of death is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


